DETAILED ACTION
This office action is a response to the remarks filed on January 7, 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on January 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,826,638, US 10,291,344, US 9,893,830, US 9,363,031, US 9,048,972 and US 8,797,986  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 2, filed January 7, 2022, with respect to the double patenting rejection of Claims 1-18 have been fully considered and are persuasive.  The double patenting rejection of Claims 1-18 has been withdrawn in view of the terminal disclaimer. 

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as presented. The closest prior art found is as 
                                                                 
The prior art of record fails to disclose a hopping pattern being defined differently by whether a CoMP (Coordinated Multiple Point transmission and reception) mode or Non-Comp Mode is set and generating a sequence used for a reference signal using the calculated sequence number, in combination with all other limitations in the claim(s) as defined by applicant.
Prior art reference Palanki'471 and Palanki’466 discloses the use of Coordinated Multi-point transmission and allocation of different resources for the control channel carrying coordination information and channel data, where the resources include various reference signal patterns and the use of different sequence sets among CoMP cells.
Prior art reference Liu discloses methods for reducing interference in coordinated multipoint joint transmission through the use of allocating various resources to different CoMP cells.
Prior Art reference Tiirola’443 discloses the use of sequences for reference signals along with hopping pattern calculation and sequence generation in order to provide orthogonal sequences to avoid interference among adjacent cells.  Prior Art reference Tiirola’473 discloses separation of reference signals based on sequence groups providing at least two modes of communicating demodulation reference signals in a system. 
Prior art Reference Guey’712 and Guey’223 addresses inter-cell interference between multiple CoMP cells. Guey fails to disclose a difference between Non-CoMP cells and CoMP cells but rather neighboring CoMP cells. 

The prior art of record fail to disclose alone or in any reasonable combination, as required by the independent claims, “calculating a sequence number using a hopping pattern that defines a variation of sequence numbers over time, the sequence number being calculated differently by whether a CoMP (Coordinated Multiple Point transmission and reception) mode or Non-CoMP mode is set, wherein, when the CoMP mode is set, a plurality of base stations or cells communicate with the radio communication apparatus in a coordinated manner between the plurality of base stations or cells; and generating a sequence used for a reference signal using the calculated sequence number; and transmitting the reference signal using the generated sequence.”
None of these references, taken alone or in any reasonable combination, teach the claims, and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414